DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“D/G” and “2D/G” is not defined in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2372816 (Kawada).
With respect to claims 6, 8 and 13-15, Kawada discloses a negative electrode material for a secondary battery comprising a negative active material comprising a silicon-based compound comprising SiOx 0.5<X<1.6 such as SiO0.95 with a carbon coating comprising aluminum and lithium silicate. Abstract, paragraphs 0006 0029 0062, Fig. 2. The battery of Kawada further comprises a positive electrode, electrolyte and a separator. Paragraph 0057. Kawada further discloses that graphite can be added to negative electrode material. Paragraph 0058.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2372816 (Kawada) as applied to claims 6, 8 and 13-15.
With respect to claims 7 and 9, Kawada does not expressly disclose the amount of aluminum or silicate included; however, the courts have held that [d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980).
With respect to claim 10, the examiner notes that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 Section II; see also In re Spada, 15 USPQ2d 1655, 1658 (Fed Cir 1990).
With respect to claim 11, Kawada discloses the claimed invention except for the thickness of the carbon coating. It would have been an obvious matter of design choice to select the carbon coating thickness claimed by the Applicant, since such a In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
With respect to claim 12, Kawada discloses that the median diameter D50 of the silicon-based compound is 1-50 micrometer. Paragraph 0036. As stated in In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003), in the case of a “prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness”. Therefore, it would have been obvious for the person of the ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art reference because the prior art reference finds that the prior art composition in the prior art composition in the entire disclosed range has a suitable utility. Also see MPEP  § 2131.03 and § 2123.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2372816 (Kawada) and in view of US 20170141383 (Dadheech).

Kawada discloses a negative electrode material for a secondary battery comprising a negative active material comprising a silicon-based compound comprising SiOx 0.5<X<1.6 such as SiO0.95 with a carbon coating comprising aluminum and lithium silicate, wherein the carbon surface coating is performed under CVD treatment under an organic gas or vapor at temperatures between 800-1300 C for 1 hour . Abstract, paragraphs 0006 0029 0043 0062 and 0064, Fig. 2. 

Kawada discloses organolithium compound for lithium dopant source, paragraphs 0011 and 0026, but does not expressly disclose organometallic KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), simple substitution of one known element for another to obtain predictable results; and/or applying a known technique to a known device, method, or product ready for improvement to yield predictable results; an/or "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; and/or some teaching, suggestion, or motivation to combine prior art references that would have led one of ordinary skill to modify the prior reference teachings to arrive at the claimed invention, establish a prima facie case of obviousness.
With respect to the introduction rate of the organometallic compound as claimed in claim 4, the courts have held that [d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722